Exhibit 10.1

 

JERASH HOLDINGS (US), INC.

2018 STOCK INCENTIVE PLAN

 

Section 1
PURPOSES

 

The Jerash Holdings (US), Inc. 2018 Stock Incentive Plan (the “Plan”) is
established to (a) promote the long-term interests of Jerash Holdings (US),
Inc., a Delaware corporation (the “Company”) and its stockholders by
strengthening the ability of the Company and its subsidiaries to attract,
motivate and retain employees, officers, and other persons who provide valuable
services to the Company and its subsidiaries, (b) encourage such persons to hold
an equity interest in the Company, and (c) enhance the mutuality of interest
between such persons and stockholders in improving the value of the Company’s
common stock.

 

Section 2
DEFINITIONS

 

As used in the Plan, the following terms will have the respective meanings set
forth below, and other capitalized terms used in the Plan will have the
respective meanings given such capitalized terms in the Plan.

 

“Award” means any Option, Restricted Stock, Restricted Stock Unit, dividend
equivalent or other award granted under the Plan.

 

“Award Agreement” means the written or electronic agreement setting forth the
terms and provisions applicable to an Award granted under the Plan.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any reference in
the Plan to any section of the Code shall be deemed to include any regulations
or other interpretative guidance under such section, and any amendments or
successor provisions to such section, regulations or guidance.

 

“Common Stock” means the Company’s common stock, par value $0.001 per share, or
any other security into which the common stock shall be changed pursuant to the
adjustment provisions of Section 12.

 

“Consultant” means any natural person who is engaged by the Company or any
Subsidiary to render consulting or advisory services.

 

“Director” means a member of the Board who is not an Employee.

 

“Employee” means an officer or other employee of the Company or a Subsidiary,
including a member of the Board who is an employee of the Company or a
Subsidiary.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
reference in the Plan to any section of (or rule promulgated under) the Exchange
Act shall be deemed to include any rules, regulations or other interpretative
guidance under such section or rule, and any amendments or successor provisions
to such section, rules, regulations or guidance.

 



   

 

 

“Fair Market Value” of shares of Common Stock as of any date means, (a) if the
shares of Common Stock are listed or admitted to trading on the New York Stock
Exchange, NASDAQ Stock Market or other principal national securities exchange,
the per share closing price of the Common Stock as reported on the New York
Stock Exchange, NASDAQ Stock Market or other principal national securities
exchange, as applicable, on that date, or if there were no reported prices on
such date, on the last preceding date on which the prices were reported, or (b)
if the shares of Common Stock are not quoted on the New York Stock Exchange,
NASDAQ Stock Market or other principal national securities exchange, but the
shares of Common Stock are reported on the over-the-counter market, the
arithmetic mean of the high and low prices as reported in the over-the-counter
market on that date, or if there were no reported prices on such date, on the
last preceding date on which the prices were reported, and (c) if the shares of
Common Stock are not quoted on the New York Stock Exchange, NASDAQ Stock Market
or other principal national securities exchange, and are not reported on the
over-the-counter market on that date, the Fair Market Value of the shares of
Common Stock as determined by the Committee in its good faith judgment, and in
compliance with the requirements of Section 422 of the Code for Incentive Stock
Options and Section 409A of the Code for Nonqualified Stock Options. The Fair
Market Value of any property other than Common Stock shall be the market value
of such property as determined by the Committee using such methods or procedures
as it shall establish from time to time.

 

“Grant Date” means the date on which the granting of an Award is authorized by
the Committee, or such other date as may be specified in such authorization.

 

“Option” means an option to purchase shares of Common Stock granted under
Section 7, and includes both Incentive Stock Options and Nonqualified Stock
Options.

 

“Participant” means any Eligible Person to whom an Award is granted.

 

“Restricted Stock” means an Award of shares of Common Stock granted under
Section 8, the rights of ownership of which may be subject to restrictions
prescribed by the Committee.

 

“Restricted Stock Unit” means an Award measured by shares of Common Stock that
is granted under Section 8, the terms of which are subject to restrictions
prescribed by the Committee.

 

“Subsidiary” means any corporation, limited liability company, partnership,
joint venture or similar entity in which the Company owns, directly or
indirectly, an equity interest possessing more than 50% of the combined voting
power of the total outstanding equity interests of such entity.

 

“Substitute Awards” shall mean Awards granted under the Plan in assumption of,
or in substitution or exchange for, outstanding awards previously granted by a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines.

 



 2 

 

 

Section 3
ADMINISTRATION

 

3.1              Administration of Plan.

 

(a)               The Plan shall be administered by the Board or, if so directed
by the Board, by a committee of the Board selected by the Board (collectively,
the “Committee”). At any time that any class of equity security of the Company
is registered under Section 12 of the Exchange Act or any similar state, local,
or foreign law, the Plan will be administered by a committee appointed by the
Board consisting of two or more members of the Board, each of whom is a
“Non-Employee Director” within the meaning of Rule 16b-3 under the Exchange Act.

 

(b)               Subject to applicable law, the Committee may delegate some or
all of its power and authority hereunder to the Board or to the Chief Executive
Officer or other executive officer of the Company as the Committee deems
appropriate; provided, however, that the Committee may not delegate its power
and authority with regard to the selection for participation in the Plan of an
officer, Director or other person subject to Section 16 of the Exchange Act or
decisions concerning the timing, pricing or amount of an Award to such an
officer, Director or other person. All references in the Plan to the “Committee”
shall be, as applicable, to the Committee or any other committee or individual
to whom the Board or the Committee has delegated authority to administer the
Plan.

 

3.2              Administration and Interpretation by Committee.

 

(a)               Except for the terms and conditions explicitly set forth in
the Plan, the Committee shall have full power and exclusive authority and
discretion, subject to such orders or resolutions not inconsistent with the
provisions of the Plan as may from time to time be adopted by the Board or the
Committee, to: (i) select the Eligible Persons to whom Awards may from time to
time be granted under the Plan; (ii) determine the type or types of Award to be
granted to each Eligible Person under the Plan; (iii) determine the number of
shares of Common Stock to be covered by each Award granted under the Plan;
(iv) determine the terms and conditions of any Award granted under the Plan;
(v) approve the forms of Award Agreements for use under the Plan; (vi) determine
whether, to what extent and under what circumstances Awards may be settled in
cash, shares of Common Stock or other property or canceled or suspended;
(vii) determine whether, to what extent and under what circumstances cash,
shares of Common Stock, other property and other amounts payable with respect to
an Award shall be deferred either automatically or at the election of the
Participant; (viii) interpret and administer the Plan, any Award Agreements and
any other instrument or agreement entered into under the Plan; (ix) establish
such rules and regulations and appoint such agents as it shall deem appropriate
in its sole discretion for the proper administration of the Plan; (x) reconcile
any inconsistency, correct any defect, and supply any omission in the Plan, or
any Award or Award Agreement; (xi) make all factual and legal determinations
under the Plan, Awards, and Award Agreements; (xii) add provisions to an Award
or Award Agreement, or vary the provisions of an Award, to accommodate the laws
of applicable foreign jurisdictions and provide Participants with favorable
treatment under these laws; and (xiii) make any other determination and take any
other action that the Committee deems necessary or desirable in its sole
discretion for administration of the Plan. Decisions of the Committee shall be
final, conclusive and binding on all persons, including the Company, any
Participant, any stockholder and any person eligible to receive an Award
hereunder.

 



 3 

 

 

(b)               The Committee in its exclusive discretion may make non-uniform
and selective determinations among Eligible Persons to receive Awards, or who
have received Awards, regardless of whether they are similarly situated. In
furtherance of this Section 3.2(b) and not in limitation thereof, the Committee
in its exclusive discretion may enter into non-uniform and selective Award
Agreements. At any time after the shares of Common Stock or other security of
the Company are listed on a national securities exchange, then other than
pursuant to Section 12, the Committee shall not without the approval of the
Company’s stockholders (i) lower the option price per share of Common Stock of
an Option after it is granted, (ii) cancel an Option in exchange for cash or
another Award (other than in connection with Substitute Awards), and (iii) take
any other action with respect to an Option that would be treated as a repricing
under U.S. generally applicable accounting standards.

 

3.3              Limitation of Liability. No member of the Board or Committee,
and no officer or employee acting on behalf of the Board or Committee, will be
personally liable for any act or omission in the Plan’s administration, other
than an act or omission due to that person’s gross negligence or intentional
misconduct. No member of the Board or Committee will be personally liable for
any act or omission of any other member of the Board or Committee. Each member
of the Board or Committee, and each officer and employee acting on behalf of the
Board or Committee, may rely upon information or advice provided by the
Company’s officers, accountants, actuaries, compensation consultants, and
counsel. No member of the Board or a Committee, and no officer or employee
acting on behalf of the Board or a Committee, will be personally liable for any
act or omission taken in good faith reliance on the information or advice.

 

Section 4
STOCK SUBJECT TO PLAN

 

4.1              Available Shares. Subject to adjustment from time to time as
provided in Section 12, the maximum aggregate number of shares of Common Stock
available for issuance under the Plan shall be 1,484,250 shares. If an Award
entitles the holder thereof to receive or purchase shares of Common Stock, the
number of shares covered by such Award or to which such Award relates shall be
counted against the maximum aggregate number of shares of Common Stock available
for issuance under the Plan on the Grant Date of such Award. If any shares of
Common Stock subject to an Award are forfeited, expire or otherwise terminate
without issuance of such shares, or any Award is settled for cash or otherwise
does not result in the issuance of all or a portion of the shares of Common
Stock subject to such Award, such shares of Common Stock shall, to the extent of
such forfeiture, expiration, termination, cash settlement or non-issuance, again
be available for issuance under the Plan.

 

4.2              Incentive Stock Options Shares. Subject to adjustment from time
to time as provided in Section 12, the maximum aggregate number of shares of
Common Stock available for issuance through Incentive Stock Options shall be
1,484,250 shares.

 



 4 

 

 

4.3              Substitute Awards. The number of shares of Common Stock covered
by a Substitute Award or to which a Substitute Award relates shall not be
counted against the maximum aggregate number of shares of Common Stock available
for issuance under the Plan.

 

4.4              Source of Shares. Shares of Common Stock delivered by the
Company or a Subsidiary, as applicable, in settlement of Awards (including
Substitute Awards) may be authorized and unissued shares of Common Stock, shares
of Common Stock held in the treasury of the Company, or a combination of the
foregoing.

 

Section 5
ELIGIBILITY

 

An Award may be granted to any Employee, Consultant or Director whom the
Committee from time to time selects, including prospective Employees conditioned
on their becoming Employees (each, an “Eligible Person”). Notwithstanding the
foregoing, an Award of Incentive Stock Options may only be granted to an
Employee of the Company, or of a Subsidiary that is also a “subsidiary
corporation” of the Company within the meaning of Section 424(f) of the Code.

 

Section 6
AWARDS

 

6.1              Grant of Awards. The Committee may from time to time grant
Awards of Options, Restricted Stock, Restricted Stock Units or other Awards
under the Plan to one or more Eligible Persons. The Committee shall have the
authority, in its discretion, to determine the Eligible Persons to receive one
or more Awards, the type or types of Awards to be granted under the Plan, and
the terms of any Awards granted, consistent with the terms of the Plan. Such
Awards may be granted either alone or in addition to any other type of Award.
The provisions governing Awards need not be the same with respect to each
Participant.

 

6.2              Award Agreement. Awards granted under the Plan shall be
evidenced by an Award Agreement that shall contain such terms, conditions,
limitations and restrictions as the Committee shall deem advisable and are not
inconsistent with the Plan or applicable law.

 

Section 7
OPTIONS

 

7.1              Grant of Options. The Committee may grant Options. Subject to
the provisions of the Plan, an Option shall vest and be fully exercisable as may
be determined by the Committee in its discretion and provided in an applicable
Award Agreement.

 

7.2              Option Type. An Option granted may be either of a type that
complies with the requirements for “incentive stock options” in Section 422 of
the Code (“Incentive Stock Option”) or of a type that does not comply with such
requirements (“Nonqualified Stock Option”). The aggregate Fair Market Value
(determined at the time that the Incentive Stock Option is granted) of the
shares of Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by any Participant during any calendar year under
the Plan and under any other option plan of the Company or a Subsidiary shall
not exceed $100,000, and any Option granted in excess of this limitation shall
be treated as a Nonqualified Stock Option.

 



 5 

 

 

7.3              Option Exercise Price. Except as otherwise permissible under
this Section 7.3, the exercise price (“Exercise Price”) per share of Common
Stock for each Option granted under the Plan shall not be less than 100% of the
Fair Market Value of such share of Common Stock, determined as of the Grant
Date. In the case of an individual who on the Grant Date owns (or is deemed to
own pursuant to Section 424(d) of the Code) more than 10% of the voting power of
all classes of stock of the Company or any Subsidiary (a “Ten Percent
Stockholder”), the Exercise Price per share of Common Stock for an Incentive
Stock Option shall not be less than 110% of the Fair Market Value of such share
of Common Stock on the Gant Date. An Option that is a Substitute Award may be
granted with an Exercise Price lower than the Fair Market Value of a share of
Common Stock on the Grant Date if such Option is granted in a manner satisfying
the provisions of Section 422 of the Code in the case of a Substitute Award for
an Option that is an Incentive Stock Option, or the provisions of Section 409A
of the Code in the case of a Substitute Award for an Option that is a
Nonqualified Stock Option.

 

7.4              Option Term. Options granted under the Plan shall vest and
become exercisable in such manner and on such date or dates, and shall expire
after such period, not to exceed 10 years, each as determined by the Committee
and set forth in the applicable Award Agreement; provided, however, the term of
an Incentive Stock Option granted to a Ten Percent Stockholder may not exceed
five years.

 

7.5              Exercise of Option. To the extent an Option has vested and
become exercisable, the Option may be exercised by the Participant in whole or
in part from time to time by delivery to the Company or its designee of a
written or electronic notice of exercise, in accordance with the terms of the
applicable Award Agreement and any procedures established by the Committee for
such exercise, accompanied by payment of the Exercise Price as described in
Section 7.6, and payment of any taxes required to be withheld as described in
Section 10. An Option may be exercised only for whole shares. The Committee may
exclude one or more methods for exercising an Option in countries outside the
United States.

 

7.6              Payment of Exercise Price. The aggregate Exercise Price payable
upon the exercise of an Option shall be payable: (a) in cash, check or wire
transfer; (b) to the extent permitted by the Committee, by tendering (either
actually or by attestation) shares of Common Stock already owned by the
Participant; (c) by delivery of a properly executed exercise notice directing
the Company to withhold shares of Common Stock issuable pursuant to exercise of
the Option with a fair market value sufficient to pay the Exercise Price; (d) if
the Common Stock is publicly traded on an established securities exchange or
trading system, then the Exercise Price may be paid, at the discretion of the
Committee, by authorizing a third party to sell, on behalf of the Participant,
the appropriate number of shares of Common Stock otherwise issuable to the
Participant upon the exercise of the Option and to remit to the Company a
sufficient portion of the sale proceeds to pay the Exercise Price for the shares
of Common Stock being acquired; or (e) by such other consideration as the
Committee may permit in its sole discretion. The Committee may exclude one or
more methods for paying the Exercise Price of an Option in countries outside the
United States.

 

7.7              Post-Termination Exercises. The Committee shall establish and
set forth in each Award Agreement that evidences an Option whether the Option
shall continue to be exercisable, and the terms and conditions of such exercise,
after a termination of employment or service, any of which provisions may be
waived or modified by the Committee at any time.

 

 6 

 

  

Section 8
RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 

8.1              Grant of Restricted Stock and Restricted Stock Units. The
Committee may grant Restricted Stock and Restricted Stock Units on such terms
and conditions and subject to such repurchase or forfeiture restrictions, if any
(which may be based on continuous employment with or service to the Company or a
Subsidiary or the achievement of any performance criteria), as the Committee
shall determine in its sole discretion, which terms, conditions and restrictions
shall be set forth in the applicable Award Agreement.

 

8.2              Issuance of Shares. Subject to applicable laws, upon the
satisfaction of any terms, conditions and restrictions prescribed with respect
to Restricted Stock or Restricted Stock Units, or upon a Participant’s release
from any terms, conditions and restrictions of Restricted Stock or Restricted
Stock Units, as determined by the Committee in its sole discretion, and subject
to the provisions of Section 10, (a) the shares of Common Stock covered by an
Award of Restricted Stock shall become freely transferable by the Participant,
and (b) the Restricted Stock Units shall be paid in cash, shares of Common Stock
or a combination thereof, as the Committee shall determine in its sole
discretion. Any fractional shares subject to such Awards shall be paid to the
Participant in cash.

 

8.3              Dividends and Dividend Equivalents. Participants holding shares
of Restricted Stock or Restricted Stock Units may, if the Committee so
determines, be credited with dividends paid with respect to the shares of
Restricted Stock, or dividend equivalents with respect to Restricted Stock
Units, while they are so held in a manner determined by the Committee in its
sole discretion. The Committee may apply any restrictions to the dividends or
dividend equivalents that the Committee deems appropriate in its sole
discretion. The Committee, in its sole discretion, may determine the form of
payment of dividends or dividend equivalents, including cash, shares of Common
Stock, Restricted Stock or Restricted Stock Units.

 

8.4              Waiver of Restrictions. Notwithstanding any other provisions of
the Plan, the Committee, in its sole discretion, may waive the repurchase or
forfeiture period and any other terms, conditions or restrictions on any
Restricted Stock or Restricted Stock Unit under such circumstances and subject
to such terms and conditions as the Committee shall deem appropriate in its sole
discretion, including upon the occurrence of a Participant’s death, disability
or retirement, or upon a change in control.

 

Section 9
OTHER AWARDS

 

In addition to the Awards described in Section 7 and Section 8, and subject to
the terms of the Plan, the Committee may grant other incentives payable in cash
or in shares of Common Stock under the Plan as it determines to be in the best
interests of the Company and subject to such other terms and conditions as it
deems appropriate in its sole discretion. The Committee may exclude the use of
one or more other Awards in countries outside the United States.

 



 7 

 

 

Section 10
WITHHOLDING

 

To the extent required by applicable federal, state, local or foreign law, a
Participant (or authorized transferee) shall make arrangements satisfactory to
the Company for the satisfaction of any withholding tax obligations that arise
by reason of the grant, vesting, exercise or payment of an Award. The Company
shall not be required to issue shares of Common Stock or to recognize the
disposition of such shares until such obligations are satisfied. Subject to
applicable law, the Company may: (a) deduct from any cash payment made to a
Participant under the Plan an amount that satisfies all or any portion of any
withholding tax obligations; (b) require the Participant through payroll
withholding, cash payment, or otherwise to satisfy all or any portion of the
withholding tax obligations; (c) withhold a portion of the shares of Common
Stock that otherwise would be issued to the Participant upon grant, vesting or
exercise of the Award by considering applicable minimum statutory withholding
rates or other applicable withholding rates, including maximum applicable rates;
(d) to the extent permitted by the Committee in its sole discretion, allow the
Participant to tender shares of Common Stock previously acquired; (e) if the
Common Stock is publicly traded on an established securities exchange or trading
system, at the discretion of the Committee, allow the Participant to authorize a
third party to sell, on behalf of the Participant, the appropriate number of
shares of Common Stock otherwise issuable to the Participant upon the exercise
of an Option and to remit to the Company a sufficient portion of the sale
proceeds to satisfy the withholding tax obligations, considering applicable
minimum statutory withholding rates or other applicable withholding rates,
including maximum applicable rates; or (f) provide for the satisfaction of any
withholding tax obligation through any combination of the foregoing methods. The
Committee may exclude one or more methods for satisfying any tax withholding
associated with the exercise of an Option in countries outside the United
States.

 

Section 11
ASSIGNABILITY

 

Unless provided otherwise by the Committee, no Award or interest in an Award may
be sold, assigned, pledged (as collateral for a loan or as security for the
performance of an obligation or for any other purpose) or transferred by the
Participant or made subject to attachment or similar proceedings otherwise than
by will or by the applicable laws of descent and distribution, except to the
extent a Participant designates one or more beneficiaries on a Company-approved
form who may exercise the Award or receive payment under the Award after the
Participant’s death. During a Participant’s lifetime, an Award may be exercised
only by the Participant.

 

Section 12
ADJUSTMENTS

 

12.1          Adjustment of Shares.

 

(a)               In the event that the number of shares of Common Stock shall
be increased or decreased through reorganization, reclassification,
recapitalization, combination of shares, stock splits, reverse stock splits,
spin-offs, the payment of a stock dividend or extraordinary cash dividend, or
other distribution of the Common Stock for which no consideration is received by
the Company or otherwise, then each share of Common Stock which has been
authorized for issuance under the Plan, whether such share is then currently
subject to or may become subject to an Award under the Plan, shall be adjusted
as determined by the Committee in its exclusive discretion to reflect such
increase or decrease, unless the terms of the transaction provide otherwise.
Outstanding Awards shall also be adjusted as to price and other terms as
determined by the Committee in its exclusive discretion to reflect the foregoing
events.

 



 8 

 

 

(b)               In the event there shall be any other change in the number or
kind of the outstanding shares of Common Stock, or any stock or other securities
into which such Common Stock shall have been changed, or for which it shall have
been exchanged, whether by reason of merger, consolidation or otherwise, then
the Committee shall, in its sole discretion, determine the appropriate
adjustment, if any, to be effected. Notwithstanding anything to the contrary
herein, any adjustment to Awards granted pursuant to the Plan shall comply with
the applicable requirements, provisions and restrictions of the Code and
applicable law.

 

(c)               No right to purchase fractional shares shall result from any
adjustment in Awards pursuant to Section 12.1(a) or (b). In case of any such
adjustment, the shares subject to the Award shall be rounded down to the nearest
whole share. Notice of any adjustment shall be given by the Company to each
Participant which shall have been so adjusted and such adjustment (whether or
not notice is given) shall be effective and binding for all purposes of the
Plan.

 

12.2          Limitations. The grant of Awards shall in no way affect the
Company’s right to adjust, reclassify, reorganize or otherwise change its
capital or business structure or to merge, consolidate, dissolve, liquidate or
sell or transfer all or any part of its business or assets.

 

Section 13
AMENDMENT AND TERMINATION

 

13.1          Amendment, Suspension or Termination of Plan. Subject to
applicable law, the Board may amend, suspend or terminate the Plan or any
portion of the Plan at any time and in such respects as it shall deem advisable;
provided, however, that, to the extent required by applicable law, stockholder
approval shall be required for any amendment to the Plan. No amendment may be
effective, without the approval of the stockholders of the Company, if approval
of such amendment is required in order that transactions in Company securities
under the Plan be exempt from the operation of Section 16 of the Exchange Act or
if such amendment, with respect to the issuance of Incentive Stock Options,
either: (a) materially increases the number of shares of Common Stock which may
be issued under the Plan, except as provided for in Section 12; or (b)
materially modifies the requirements as to eligibility for participation in the
Plan (unless designed to comport with applicable law). The amendment, suspension
or termination of the Plan or a portion thereof or the amendment of an
outstanding Award shall not, without the Participant’s consent, materially
adversely affect any rights under any Award theretofore granted to the
Participant under the Plan.

 

13.2          Amendment of Awards. Subject to applicable law and the Plan, the
Committee will have the exclusive authority and discretion to amend any Award or
Award Agreement. If the amendment will have a material adverse effect on a
Participant’s rights, or result in a material increase in the Participant’s
obligations, the Committee must obtain the Participant’s written consent to the
amendment.

 



 9 

 

 

13.3          Term of the Plan. Unless sooner terminated as provided herein, the
Plan shall terminate 10 years from the Effective Date. After the Plan is
terminated, no future Awards may be granted, but Awards previously granted shall
remain outstanding in accordance with their applicable terms and conditions and
the Plan’s terms and conditions.

 

Section 14
GENERAL

 

14.1          No Individual Rights. No individual or Participant shall have any
claim to be granted any Award under the Plan, and the Company has no obligation
for uniformity of treatment of Participants under the Plan. Furthermore, nothing
in the Plan or any Award granted under the Plan shall be deemed to constitute an
employment contract or confer or be deemed to confer on any Participant any
right to continue in the employ or service of, or to continue any other
relationship with, the Company or any Subsidiary, or limit in any way the right
of the Company or any Subsidiary to terminate a Participant’s employment,
service or other relationship at any time, with or without cause.

 

14.2          Issuance of Shares. In the event that the Board or the Committee
determines in its sole discretion that the listing, qualification or
registration of the shares issued under the Plan on any securities exchange or
quotation or trading system or under any applicable law (including state
securities laws) or governmental regulation is necessary as a condition to the
issuance of such shares under the Award, the Award may not be exercised in whole
or in part unless such listing, qualification, consent or approval has been
unconditionally obtained.

 

14.3          No Rights as Stockholder. Unless otherwise determined by the
Committee in its discretion, a Participant to whom an Award of Restricted Stock
has been made shall have ownership of such shares of Common Stock, including the
right to vote the same and to receive dividends or other distributions made or
paid with respect to such Common Stock. Unless otherwise determined by the
Committee in its discretion, a Participant to whom an Award of Options,
Restricted Stock Units or any other Award (other than an Award of Restricted
Stock) is made shall have no rights as a stockholder with respect to any shares
of Common Stock or as a holder with respect to other securities, if any,
issuable pursuant to any such Award until the date of the issuance of a stock
certificate to the Participant or the entry on the Participant’s behalf of an
uncertificated book position on the records of the Company’s transfer agent and
registrar for such Common Stock or other instrument of ownership, if any. Except
as provided in Section 12, no adjustment shall be made for dividends,
distributions or other rights (whether ordinary or extraordinary, and whether in
cash, securities, other property or other forms of consideration, or any
combination thereof) for which the record date is prior to the date such book
entry is made or a stock certificate or other instrument of ownership, if any,
is issued.

 

14.4          No Trust or Fund. The Plan is intended to constitute an “unfunded”
plan. Nothing contained herein shall require the Company to segregate any monies
or other property, or shares of Common Stock, or to create any trusts, or to
make any special deposits for any immediate or deferred amounts payable to any
Participant, and no Participant shall have any rights that are greater than
those of a general unsecured creditor of the Company.

 



 10 

 

 

14.5          Successors. All obligations of the Company under the Plan with
respect to Awards shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all the business
and/or assets of the Company.

 

14.6          Substitute Awards. Notwithstanding any other provision of the
Plan, the terms of Substitute Awards may vary from the terms set forth in the
Plan to the extent the Committee deems appropriate to conform, in whole or in
part, to the provisions of the awards in substitution for which they are
granted.

 

14.7          Severability. If any provision of the Plan or any Award is
determined to be invalid, illegal or unenforceable in any jurisdiction, or as to
any person, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or, if it cannot be so construed or deemed
amended without, in the Committee’s determination, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.

 

14.8          Choice of Law. The Plan, all Awards granted thereunder and all
determinations made and actions taken pursuant hereto, to the extent not
otherwise governed by the laws of the United States, shall be governed by the
laws of the State of Delaware, without giving effect to principles of conflicts
of law.

 

14.9          Electronic Delivery and Signatures. Any reference in the Plan, an
Award or an Award Agreement to a written document includes without limitation
any document delivered electronically or posted on the Company’s or a
Subsidiary’s intranet or other shared electronic medium controlled by the
Company or Subsidiary. The Committee and any Participant may use facsimile and
PDF signatures in signing any Award or Award Agreement, in exercising any
Option, or in any other written document in the Plan’s administration. The
Committee and each Participant are bound by facsimile and PDF signatures, and
acknowledge that the other party relies on facsimile and PDF signatures.

 

14.10      Headings and Captions. The headings and captions in the Plan are used
only for convenience, and do not construe, define, expand, interpret, or limit
any provision of the Plan.

 

14.11      Gender and Number. Whenever the context may require, any pronoun
includes the corresponding masculine, feminine, or neuter form, and the singular
includes the plural and vice versa.

 

14.12      Construction. The terms “includes,” “including,” “includes without
limitation,” and “including without limitation” are not to be construed to limit
any provision or item that precedes or follows these terms (whether in the same
section or another section) to the specific or similar provisions or items that
follow these terms.

 



 11 

 

 

Section 15
EFFECTIVE DATE

 

The Plan shall be effective as of the earlier of the date that the Plan is
adopted by the Board or the date that it is approved by the stockholders of the
Company (the “Effective Date”). The expiration date of the Plan, on and after
which date no Awards may be granted hereunder, shall be the 10th anniversary of
the Effective Date; provided, however, that such expiration shall not affect
Awards then outstanding, and the terms and conditions of the Plan shall continue
to apply to such Awards; and provided further, that no Option shall be
exercised, no Restricted Stock granted, and no Restricted Stock Units or other
Awards shall be paid out unless and until the Plan has been approved by the
stockholders of the Company, which approval shall be within 12 months before or
after the date the Plan is adopted by the Board. If the Company does not obtain
stockholder approval within 12 months before or after the date the Plan is
adopted by the Board, the Plan and any Award made thereunder will terminate ab
initio.

 

*      *      *      *      *

 

 

 

 

 

 



 12 

